United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2508
                                   ___________

Joseph Knott,                           *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
AMFEC, Inc.,                            *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: February 14, 2012
                                 Filed: June 28, 2012
                                 ___________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      A 3,000-pound-capacity meat blender/mixer severed part of Joseph Knott’s
hand when, while preparing to wash the blender from atop a platform with the blender
running and its safety grate open, Knott slipped and his arm entered the blender.
Knott brought suit against AMFEC, Inc., which purchased the assets of the company
that manufactured the blender, arguing that AMFEC had a post-sale duty to warn of
the dangers involved in cleaning the blender in the manner attempted by Knott. The
district court1 granted summary judgment to AMFEC on the ground “that the danger
posed by cleaning the blender with the safety grate open and the blender in operation
was obvious” and that under Minnesota law manufacturers do not have a “duty to
warn of a foreseeable danger if the danger would be obvious to anyone using the
product.” Knott v. AMFEC, Inc., No. 09-CV-1098, 2010 WL 4116602, at *5 (D.
Minn. Oct. 18, 2010); see also Gamradt v. Fed. Labs., Inc., 380 F.3d 416, 419 (8th
Cir. 2004) (“Under Minnesota law, a manufacturer has a duty to warn consumers of
reasonably foreseeable dangers. This duty is relieved, however, when the danger the
product poses is open and obvious.” (internal citations omitted)). Knott now appeals,
and, after de novo review, see id., we affirm for the reasons stated in the district
court’s well-reasoned opinion. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-